Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon an oral stipulation entered into by and between the respective parties, agreeing, in substance, that the proper value for the merchandise under consideration should be 13% cents per pound, léss 68.2 cents per 100 pounds for nondutiable charges.
Accordingly, I bold the proper value for the involved merchandise to be 13K cents per pound, less 68.2 cents per 100 pounds for non-dutiable charges.
Judgment will be rendered accordingly.